DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on January 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 9,788,731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-39 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an imaging system, the imaging system comprising, among other essential features, a directional light discriminator configured for capturing light reflected from the object incident on a window of the discriminator from a particular direction and transmitting only the light captured from the particular direction to a second light delivery conduit or into the same first light delivery conduit carrying a net signal that corresponds to multiple wavelengths of light, wherein the directional light discriminator comprises a selective window, the selective window comprising: a transparent core having a first refractive index; a transparent cladding around the transparent core having a second refractive index; and an opaque housing around the cladding; wherein the second refractive index is between 0.001 and 0.030 less than the first refractive or is between 0.001 and 0.030 greater than the first refractive index; and a drive mechanism coupled to the window, configured for sweeping the window through a plurality of 
As to claim 37, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an imaging system, the imaging system comprising, among other essential elements, a light discriminator configured to capture light reflected from an object incident on the light discriminator and transmitting the light captured to a second light delivery conduit, the light discriminator comprising an optical collimating tube configured to collimate the light reflected from the object; and a drive mechanism configured for sweeping the light discriminator through a plurality of directions in a pattern for matching each light capture event in the light discriminator with a direction of the light discriminator during the event, in combination with the rest of the limitations of the above claim.
As to claim 38, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a catheter based imaging system, configured for deployment in interior body regions, the system comprising, among other essential features, a drive mechanism connected to the rotatable second light guide, and configured to sweep the lens assembly through a plurality of directions within the catheter in a pattern for matching each light capture event in the transparent channel with a direction of the lens during the event, the drive mechanism being configured to translate the lens assembly in a linear direction and rotate the lens assembly, and the drive mechanism being configured to translate the light diffuser in a linear direction through the catheter tube; a light distributor configured to redirect light propagated by the delivery conduit into a direction of an object to be imaged; and a directional light discriminator configured for capturing light reflected from the object incident on a window of the discriminator from a particular direction and transmitting only the light captured from the particular direction to the light delivery conduit, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 7, 2022